Citation Nr: 1804576	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  15-43 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  

[This matter is subject to a separate decision/remand, which addresses the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  That issue should be decided separately because it was initially denied by a different Agency of Original Jurisdiction (AOJ), the VA RO in Huntington, West Virginia].


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals (Board's) docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1976 to February 1977.  He died on May [redacted], 2014.  The appellant is his surviving spouse.     

This matter is before the Board on appeal from a December 2014 rating decision by the VA RO in Philadelphia, Pennsylvania.  The record consists entirely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is warranted for additional development and medical inquiry into the appellant's assertion that service-connected back and hearing loss disabilities contributed to the Veteran's death.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and include in the claims file any reports (e.g., police) detailing the circumstances surrounding the 2014 traffic accident that led to the Veteran's death.  The current record indicates that the Veteran injured his head after being struck by an automobile while crossing a street in a wheelchair.  

Also attempt to obtain and include in the claims file any outstanding private and VA medical evidence, particularly any which addresses the end-of-life care the Veteran received following the 2014 accident.  

All records/responses received must be associated with the electronic claims file.  

2.  Conduct a VA examination of the claims file for the purpose of commenting on the appellant's claim.  In particular, the examiner should answer the following question: 

Is it at least as likely as not (i.e., probability of 50 percent or greater) that service-connected back and/or hearing loss disability caused or contributed to the Veteran's death?   

In answering this question, please address the appellant's argument that service-connected back and hearing loss disorders disabled the Veteran from avoiding the automobile that struck him, and caused the head injuries that led to his death.  

Note that a veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is when a "disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death is one which "contributed substantially or materially" to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Please explain in detail any opinion provided.  

2.  After the completion of any action deemed appropriate in addition to that requested above, the claim should be readjudicated.  All evidence received since the October 2015 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the appellant should be provided with a Supplemental SOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




